IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 April 30, 2009
                                No. 08-50816
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

LAQUINCE THOMAS, also known as La-Quince De-France Thomas

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 1:03-CR-270-ALL


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
      Laquince Thomas appeals the 24-month sentence imposed by the district
court following the revocation of his supervised release. He argues that the
sentence, which was the maximum allowed by statute and was above the
suggested range set forth by the Sentencing Guidelines, was greater than
necessary to achieve the sentencing goals of 18 U.S.C. § 3553.          Thomas’s
sentence will be affirmed if it is neither unreasonable nor plainly unreasonable.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-50816

See United States v. McKinney, 520 F.3d 425, 428 (5th Cir. 2008); United States
v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005).
      In less than 18 months of supervised release, Thomas had multiple
positive drug tests, failed two attempts at drug rehabilitation, and was arrested
on three occasions. During his latest arrest, officers had to use a taser and
pepper spray to bring him under control.        In addition, the district court
appropriately focused on Thomas’s unabated drug addiction and the
ineffectiveness of non-prison sanctions in treating that addiction. The sentence
was neither unreasonable nor plainly unreasonable.
      AFFIRMED.




                                       2